AMENDMENT TO RIGHTS AGREEMENT

AMENDMENT dated as of November 21, 2005 (this ‘‘Amendment’’), to the Rights
Agreement dated as of February 14, 2001 (the ‘‘Rights Agreement’’), by and
between ALAMOSA HOLDINGS, INC. (the ‘‘Company’’) and MELLON INVESTOR SERVICES
LLC, as Rights Agent (the ‘‘Rights Agent’’).

Pursuant to the terms of the Rights Agreement and in accordance with Section 27
thereof, the following actions are hereby taken prior to executing the Merger
Agreement referred to below:

Section 1. Amendment to Rights Agreement. The Rights Agreement is hereby amended
as follows:

(a) the definition of ‘‘Acquiring Person’’ in Section 1(A) of the Rights
Agreement is amended to add the following sentence at the end thereof:

‘‘Notwithstanding anything in this Agreement to the contrary, none of Sprint or
any Affiliate or Associate of Sprint shall be deemed to be an Acquiring Person,
either individually or collectively, by virtue of (i) the announcement of the
Merger, (ii) the execution of the Merger Agreement, (iii) the consummation of
the Merger or of the other transactions contemplated by the Merger Agreement or
(iv) the execution of the Stockholders Agreement or the exercise of any rights
or performance of any obligations thereunder.’’

(b) the following definitions shall be added to Section 1 of the Rights
Agreement and the remaining sections shall be renumbered accordingly:

(RR) ‘‘Merger’’ shall have the meaning assigned to such term in the Merger
Agreement.’’

(SS) ‘‘Merger Agreement’’ shall mean the Agreement and Plan of Merger, dated as
of November   , 2005, by and among Sprint, AHI Merger Sub Inc. and the
Company.’’

(TT) ‘‘Sprint’’ shall mean Sprint Nextel Corporation, a Kansas corporation.

(UU) ‘‘Stockholders Agreement’’ shall mean the Stockholders Agreement, dated as
of November   , 2005, among Sprint and the stockholders of the Company who are
the initial parties thereto.’’

(c) Section 3(A) of the Rights Agreement is amended to add the following
sentence at the end thereof:

‘‘Notwithstanding anything in this Agreement to the contrary, a Distribution
Date shall not be deemed to have occurred as the result of (i) the announcement
of the Merger, (ii) the execution of the Merger Agreement, (iii) the
consummation of the Merger or of the other transactions contemplated by the
Merger Agreement or (iv) the execution of the Stockholders Agreement or the
exercise of any rights or performance of any obligations thereunder.’’

(d) The first sentence of Section 7(A) of the Rights Agreement is amended to
read in its entirety as follows (for the avoidance of doubt, the remainder of
such Section 7(A) is not amended hereby and shall remain in force as written):

‘‘Subject to Section 7(E), the registered holder of any Rights Certificate may
exercise the Rights evidenced thereby (except as otherwise provided herein,
including, without limitation, the restrictions on exercisability set forth in
Section 9(C), Section 11(A)(iii), Section 23(A) and Section 24(B)) in whole or
in part at any time after the Distribution Date upon surrender of the Rights
Certificate, with the form of election to purchase and the certificate on the
reverse side thereof duly executed, to the Rights Agent at the office or offices
of the Rights Agent designated for such purpose, together with payment of the
aggregate Purchase Price for the total number of one one-thousandths of a share
of Preferred Stock (or other securities, cash or other assets, as the case may
be) as to which such surrendered Rights are then exercisable and an amount equal
to any applicable tax or governmental charge, at or prior to the earliest of (i)
the Final Expiration Date, (ii) the Redemption Date, (iii) the expiration of the
Rights pursuant to Section 13(D) or (iv) the Effective Time (as defined in the
Merger Agreement) (the earliest of (i), (ii), (iii) and (iv) being herein
referred to as the ‘‘Expiration Date’’).

1


--------------------------------------------------------------------------------


(e) Section 25(B) of the Rights Agreement is amended to add the following
sentence at the end thereof:

‘‘Notwithstanding anything in this Agreement to the contrary, the Company shall
not be obligated to provide any notice pursuant to this Section 25(B) as a
result of (i) the announcement of the Merger, (ii) the execution of the Merger
Agreement, (iii) the consummation of the Merger or of the other transactions
contemplated by the Merger Agreement or (iv) the execution of the Stockholders
Agreement or the exercise of any rights or performance of any obligations
thereunder.’’

Section 2. Full Force and Effect. If any term, provision, covenant or
restriction of this Amendment is held by a court of competent jurisdiction or
other authority to be invalid, void or unenforceable, the remainder of the
terms, provisions, covenants and restrictions of this Amendment, and the Rights
Agreement, shall remain in full force and effect and shall in no way be
affected, impaired or invalidated.

Section 3. Governing Law. This Amendment shall be deemed to be a contract made
under the laws of the State of Delaware and for all purposes shall be governed
by and construed in accordance with the laws of such State applicable to
contracts to be made and performed entirely within the State.

Section 4. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and each of such counterparts shall for all purposes be
deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument.

Section 5. Certification. The officer of the Company executing this Amendment on
behalf of the Company hereby certifies on behalf of the Company that this
Amendment complies with the terms of Section 27 of the Rights Agreement.

Section 6. Ratification, Adoption and Approval. In all respects not inconsistent
with the terms and provisions of this Amendment, the Rights Agreement is hereby
ratified, adopted, approved and confirmed. In executing and delivering this
Amendment, the Rights Agent shall be entitled to all the privileges and
immunities afforded to the Rights Agent under the terms and conditions of the
Rights Agreement.

[SIGNATURE PAGE TO FOLLOW]

2


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the day and year first above written.

[spacer.gif] ALAMOSA HOLDINGS, INC.

[spacer.gif] By:  /s/ David Sharbutt
        Name: David Sharbutt
        Title: Chief Executive Officer

[spacer.gif] MELLON INVESTOR SERVICES LLC,
as Rights Agent

[spacer.gif] By:  /s/ Joan B. Martin
        Name: Joan B. Martin
        Title: Client Relationship Executive

3


--------------------------------------------------------------------------------
